DETAILED ACTION
Reasons for Allowance
Claims 1-14, 16, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 13, the prior art fails to anticipate, and/or render obvious either solely or in combination “when the ratio in step (ii) is calculated by dividing the uptake in the left striatum region by the uptake in the right striatum region, the normal subject ratios are also calculated by dividing the uptake in the left striatum region by the uptake in the right striatum region, and when the ratio in step (ii) is calculated by dividing the uptake in the right striatum region by the uptake in the left striatum region, the normal subject ratios are also calculated by dividing the uptake in the right striatum region by the uptake in the left striatum region.”

Depending claims 2-12, 14, 16, and 19 are considered to be allowable at least by virtue of their dependency upon allowable base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793